Appellant was convicted of perjury. Contention was made below that the statement upon which perjury is assigned was not material, and therefore the indictment was insufficient. It is alleged, that on the trial of the cause in which the perjury was committed the defendant testified he did not play or bet at a game played with dice, called "craps," not at a private residence, when in truth and in fact he did so play or bet at said game, and that this testimony was material to the issue being tried at the time the false statement was made. The indictment sufficiently alleges the materiality of the statement assigned as perjury. The evidence is not before us, hence we can not say the verdict was unauthorized by the testimony.
The judgment is affirmed.
Affirmed.
Judges all present and concurring.